Exhibit 10.1

REATA PHARMACEUTICALS, INC.

SECOND AMENDED AND RESTATED

LONG TERM INCENTIVE PLAN


1.Purpose.  The purpose of the Reata Pharmaceuticals, Inc. Second Amended and
Restated Long Term Incentive Plan (the “Plan”) is to provide a means through
which Reata Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
its Subsidiaries may attract and retain able persons as employees, directors and
consultants and to provide a means whereby those persons upon whom the
responsibilities of the successful administration and management of the Company,
and its Subsidiaries, rest, and whose present and potential contributions to the
welfare of the Company, and its Subsidiaries, are of importance, can acquire and
maintain stock ownership, or awards the value of which is tied to the
performance of the Company, thereby strengthening their concern for the welfare
of the Company, and its Subsidiaries, and their desire to remain employed.  A
further purpose of this Plan is to provide such employees, directors and
consultants with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company.  Accordingly, this Plan primarily
provides for the granting of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock Awards, Restricted Stock Units, Stock Appreciation
Rights, Stock Awards, Dividend Equivalents, Other Stock-Based Awards, Cash
Awards, Performance Awards, Substitute Awards or any combination of the
foregoing, as is best suited to the circumstances of the particular individual
as provided herein.

2.Definitions.  For purposes of this Plan, the following terms shall be defined
as set forth below:

(a) “Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, association, trust or other organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.  For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
50% of the securities having ordinary voting power for the election of directors
of the controlled entity or organization, or (ii) to direct or cause the
direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities, by contract,
or otherwise.

(b)“Award” means any Option, SAR, Restricted Stock Award, Restricted Stock Unit,
Stock Awards, Dividend Equivalent, Other Stock-Based Award, Cash Award,
Performance Award or Substitute Award, granted in isolation or combination,
together with any other right or interest granted to a Participant under this
Plan.

(c)“Award Agreement” means any written instrument (including any employment,
severance, or change of control agreement) that establishes the terms,
conditions, restrictions and/or limitations applicable to an Award in addition
to those established by this Plan and by the Committee’s exercise of its
administrative powers.

(d)“Board” means the Board of Directors of the Company.

 

 

--------------------------------------------------------------------------------

 

(e)“Cash Award” means an Award denominated in cash granted under Section 6(i)
hereof.

(f)“Change in Control” means the occurrence of any of the following events:

(i)A “change in the ownership of the Company” which shall occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock in the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; however, if any one person or more than one person
acting as a group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons will not be considered a “change
in the ownership of the Company” (or to cause a “change in the effective control
of the Company” within the meaning of Section 2(f)(ii) below) and an increase of
the effective percentage of stock owned by any one person, or persons acting as
a group, as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this paragraph; provided, further, however, that for purposes of this Section
2(f)(i), any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
shall not constitute a Change in Control.  This Section 2(f)(i) applies only
when there is a transfer of the stock of the Company (or issuance of stock) and
stock in the Company remains outstanding after the transaction.

(ii)A “change in the effective control of the Company” which shall occur on the
date that either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, except for any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company; or (B) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election.  For purposes of a “change in the effective control of the
Company,” if any one person, or more than one person acting as a group, is
considered to effectively control the Company within the meaning of this Section
2(f)(ii), the acquisition of additional control of the Company by the same
person or persons is not considered a “change in the effective control of the
Company,” or to cause a “change in the ownership of the Company” within the
meaning of Section 2(f)(i) above.

(iii)A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  Any transfer of assets to an entity
that is controlled by the stockholders of the Company immediately

2

 

--------------------------------------------------------------------------------

 

after the transfer, as provided in guidance issued pursuant to the Nonqualified
Deferred Compensation Rules, shall not constitute a Change in Control.

For purposes of this Section 2(f), the provisions of section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that, stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.  In addition, for purposes of this
Section 2(f) and except as otherwise provided in an Award Agreement, “Company”
includes (x) the Company, (y) the entity for whom a Participant performs the
services for which an Award is granted, and (z) an entity that is a stockholder
owning more than 50% of the total fair market value and total voting power (a
“Majority Stockholder”) of the Company or the entity identified in (y) above, or
any entity in a chain of entities in which each entity is a Majority Stockholder
of another entity in the chain, ending in the Company or the entity identified
in (y) above.

(g) “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, including regulations thereunder and successor provisions and
regulations thereto.

(h)“Committee” means a committee of two or more directors designated by the
Board to administer this Plan; provided, however, that, unless otherwise
determined by the Board,  the Committee shall consist solely of two or more
directors, each of whom shall be a Qualified Member.

(i) “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

(j)“Effective Date” of the Plan as amended and restated is June 12, 2019,
immediately after the receipt of stockholder approval of the Plan.

(k)“Eligible Person” means all officers and employees of the Company or of any
of its Subsidiaries, and other persons who provide services to the Company or
any of its Subsidiaries, including directors of the Company; provided, that, any
such individual must be an “employee” of the Company or any of its parents or
subsidiaries within the meaning of General Instruction A.1(a) to Form S-8 if
such individual will be granted an award that shall, or may, be settled in
Stock.  An employee on leave of absence may be considered as still in the employ
of the Company or its Subsidiaries for purposes of eligibility for participation
in this Plan.

(l)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(m)“Fair Market Value” means, as of any specified date, (i) if the Stock is
listed on a national securities exchange, the closing sales price of the Stock,
as reported on the stock exchange composite tape on that date (or if no sales
occur on that date, on the last preceding date on which such sales of the Stock
are so reported); (ii) if the Stock is not traded on a national

3

 

--------------------------------------------------------------------------------

 

securities exchange but is traded over the counter at the time a determination
of its fair market value is required to be made under the Plan, the average
between the reported high and low bid and asked prices of Stock on the most
recent date on which Stock was publicly traded; or (iii) in the event Stock is
not publicly traded at the time a determination of its value is required to be
made under the Plan, the amount determined by the Committee in its discretion in
such manner as it deems appropriate, taking into account all factors the
Committee deems appropriate including, without limitation, the Nonqualified
Deferred Compensation Rules.

(n)“Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of section 422 of the
Code or any successor provision thereto.

(o)“Nonqualified Deferred Compensation Rules” means the limitations or
requirements of section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

(p)“Nonstatutory Stock Option” means any Option that is not intended to be an
“incentive stock option” within the meaning of section 422 of the Code.

(q)“Option” means a right, granted to an Eligible Person under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.

(r)“Other Stock-Based Awards” means Awards granted to an Eligible Person under
Section 6(h) hereof.

(s)“Outstanding Prior Awards” means Options and shares of Restricted Stock
granted under the Plan that are outstanding immediately prior to the Effective
Date.

(t)“Participant” means a person who has been granted an Award under this Plan
that remains outstanding, including a person who is no longer an Eligible
Person.

(u)“Performance Award” means a right, granted to an Eligible Person under
Section 6(k) hereof, to receive Awards based upon performance criteria specified
by the Committee.

(v)“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity; a Person, together with that
Person’s Affiliates and Associates (as those terms are defined in Rule 12b-2
under the Exchange Act, provided that “registrant” as used in Rule 12b-2 shall
mean the Company), and any Persons acting as a partnership, limited partnership,
joint venture, association, syndicate or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting or disposing of securities of the
Company with such Person, shall be deemed a single “Person.”

4

 

--------------------------------------------------------------------------------

 

(w)“Qualified Member” means a member of the Committee who is (i) a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and (ii) “independent” under
the listing standards or rules of the securities exchange upon which the Stock
is traded, but only to the extent such independence is required in order to take
the action at issue pursuant to such standards or rules.

(x) “Restricted Stock” means Stock granted to an Eligible Person under Section
6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.

(y)“Restricted Stock Unit” means a right, granted to an Eligible Person under
Section 6(e) hereof, to receive Stock, cash or a combination thereof at the end
of a specified deferral period.

(z)“Rule 16b-3” means Rule 16b-3, promulgated by the Securities and Exchange
Commission under section 16 of the Exchange Act, as amended from time to time
and applicable to this Plan and Participants.

(aa) “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as it may be amended
from time to time.

(bb)“Stock” means the Company’s Class A Common Stock, par value $0.001 per
share, Class B Common Stock, par value $0.001 per share, such other securities
as may be substituted (or re-substituted) for Stock pursuant to Section 8, and,
if the Company has more than one class of Common Stock, then shares of any such
class of Common Stock as the Committee may designate with respect to any Award.

(cc)“Stock Award” means unrestricted shares of Stock granted to an Eligible
Person under Section 6(f) hereof.

(dd)“Stock Appreciation Rights” or “SAR” means a right granted to an Eligible
Person under Section 6(c) hereof.

(ee)“Subsidiary” means with respect to the Company, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by the Company.

(ff)“Substitute Award” means an Award granted under Section 6(j) hereof in
substitution for a similar award as a result of certain business transactions.

3.Administration.  

(a)Authority of the Committee.  The Plan shall be administered by the Committee
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.”  Subject to the express provisions of the Plan, Rule 16b-3, if
applicable, and other applicable laws, the Committee shall have the authority,
in its sole and absolute discretion, to: (i) designate Eligible Persons as
Participants; (ii) determine the type or types of Awards to be granted to an
Eligible Person; (iii)

5

 

--------------------------------------------------------------------------------

 

determine the number of shares of Stock or amount of cash to be covered by
Awards; (iv) determine the terms and conditions of any Award, consistent with
the terms of the Plan, as well as the modification of such terms, which may
include the acceleration of vesting, waiver of forfeiture restrictions,
modification of the form of settlement of the Award (for example, from cash to
Stock or vice versa), or modification of any other condition or limitation
regarding an Award, based on such factors as the Committee shall determine, in
its sole discretion; (v) determine whether, to what extent, and under what
circumstances Awards may be vested, settled, exercised, canceled, or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend, or waive rules
and regulations used to administer the Plan; and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.  Subject to Rule 16b-3  and the
Nonqualified Deferred Compensation Rules, in each case, as applicable, the
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, in any Award, or in any Award Agreement in the manner
and to the extent it deems necessary or desirable to carry the Plan into effect,
and the Committee shall be the sole and final judge of that necessity or
desirability. Notwithstanding the foregoing, the Committee shall not have any
discretion to (A) accelerate the payment of any Award that provides for a
deferral of compensation under the Nonqualified Deferred Compensation Rules if
such acceleration would subject a Participant to additional taxes under the
Nonqualified Deferred Compensation Rules or (B) take any action that would
violate any applicable law.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The determinations of the
Committee on the matters referred to in this Section 3(a) shall be final and
conclusive.

(b)Manner of Exercise of Committee Authority.  It is the intent of the Company
that, to the fullest extent possible, the grant of any Awards to, or other
transaction by, a Participant who is subject to section 16 of the Exchange Act
shall be exempt from such section pursuant to an applicable exemption (except
for transactions acknowledged in writing to be non-exempt by such
Participant).  At any time that a member of the Committee is not a Qualified
Member, any action of the Committee relating to an Award granted or to be
granted to an Eligible Person who is then subject to section 16 of the Exchange
Act in respect of the Company where such action is not taken by the full Board
may be taken either (i) by a subcommittee, designated by the Committee, composed
solely of two or more Qualified Members, or (ii) by the Committee but with each
such member who is not a Qualified Member abstaining or recusing himself or
herself from such action; provided, however, that, upon such abstention or
recusal, the Committee remains composed solely of two or more Qualified
Members.  Such action, authorized by such a subcommittee or by the Committee
upon the abstention or recusal of such non-Qualified Member(s), shall be the
action of the Committee for purposes of this Plan.  Any action of the Committee
shall be final, conclusive and binding on all Persons, including the Company,
its Subsidiaries, stockholders, Participants, beneficiaries, and transferees
under Section 7(a)(iii) and (iv) hereof or other Persons claiming rights from or
through a Participant.  For the avoidance of doubt, the full Board may take any
action relating to an Award granted or to be granted to an Eligible Person who
is then subject to section 16 of the Exchange Act in respect of the Company.

(c)Delegation of Authority.  The Committee may delegate (A) to any officer of
the Company, irrespective of whether or not the officer is also a member of the
Board, the power

6

 

--------------------------------------------------------------------------------

 

to perform administrative functions and grant all types of Awards under the Plan
so long as the resolutions of the Board or Committee delegating such authority
specifies (1) the total number of Awards that the officer may grant, and (2)
with respect to Awards of Restricted Stock or Stock Awards, the time period
during which such Awards may be granted and a minimum amount of consideration
for which the Awards may be issued and (B) to any individual member of the Board
(including an officer of the Company that serves as a member of the Board), any
or all of the Committee’s powers and duties under the Plan, including the power
to perform administrative functions and grant all types of Awards under the
Plan, in the case of both (A) and (B), subject to such additional terms or
limitations as the Committee shall provide and only to the extent that such
delegation will not (i) violate state or corporate law or (ii) result in the
loss of an exemption under Rule 16b-3(d)(1) for Awards granted to Participants
subject to section 16 of the Exchange Act in respect of the Company.  Upon any
such delegation, all references in the Plan to the “Committee,” other than in
Section 8, shall be deemed to include any officer of the Company or member of
the Board to whom such powers have been delegated by the Committee.  Any such
delegation shall not limit such officer or director’s right to receive Awards
under the Plan; provided, however, the officer or director may not grant Awards
to himself or herself, a member of the Board, or any executive officer of the
Company or an Affiliate, or take any action with respect to any Award previously
granted to himself or herself, a member of the Board, or an individual who is an
executive officer of the Company or an Affiliate. The Committee may also appoint
agents to assist it in administering the Plan that are not executive officers of
the Company or members of the Board, provided that such individuals may not be
delegated the authority to grant or modify any Awards that will, or may, be
settled in Stock.

(d)Limitation of Liability.  The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Subsidiaries, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of this Plan.  Members of the
Committee and any officer or employee of the Company or any of its Subsidiaries
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to this Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.

(e)Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of the
Plan to the contrary, to comply with applicable laws in countries other than the
United States in which the Company or any of its Affiliates operates or has
employees, directors or other service providers from time to time, or to ensure
that the Company complies with any applicable requirements of foreign securities
exchanges, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which of its Affiliates shall be covered by the
Plan; (ii) determine which Eligible Persons outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to Eligible Persons outside the United States to comply with
applicable foreign laws or listing requirements of any foreign exchange; (iv)
establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
sub-plans and/or modifications shall be attached to the Plan as appendices),
provided, however, that no such sub-plans and/or modifications shall increase
the share limitations contained in Section 4(a); and (v) take any action,

7

 

--------------------------------------------------------------------------------

 

before or after an Award is granted, that it deems advisable to comply with any
applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange.  For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.  

4.Stock Subject to Plan.  

(a)Overall Number of Shares Available for Delivery.  Subject to adjustment in a
manner consistent with any adjustment made pursuant to Section 8, the total
number of shares of Stock reserved and available for issuance in connection with
Awards under this Plan as of the Effective Date shall be 6,804,443 shares (“the
Share Pool”); provided, however, that the shares of Stock reserved and available
for issuance in connection with Awards under this Plan shall be available for
issuance only in connection with shares of Stock issued in connection with
Outstanding Prior Awards and shares of Stock issued in connection with Awards
granted on or after the Effective Date.  On January 1, 2020 and January 1 of
each calendar year occurring thereafter and prior to the expiration of the Plan,
the Share Pool will automatically be increased by an amount equal to four
percent (4%) of the number of shares of Stock outstanding on a fully diluted
basis as of the close of business on the immediately preceding December 31
(calculated by adding to the number of shares of Stock outstanding (of all
classes of Common Stock), all outstanding securities convertible into Stock (of
all classes of Common Stock) on such date on an as converted basis).
Notwithstanding the foregoing, the Committee may act prior to January 1 of a
given year to provide that there will be no such automatic increase in the Share
Pool for such year or that the increase in the Share Pool for such year will be
lesser number of shares of Stock than would otherwise occur pursuant to the
preceding sentence.  For purposes of clarity, the only shares of Stock that will
count against the share limit calculated pursuant to this Section 4(a) are
shares of Stock issued in connection with Awards granted after the Effective
Date and shares of Stock issued in connection with Outstanding Prior Awards.
Notwithstanding the number of shares of Stock available in the Share Pool, no
more than 6,804,443 shares of Stock will be available for issuance in connection
with Incentive Stock Options under the Plan.

(b)Application of Limitation to Grants of Awards.  Subject to Section 4(c), no
Award may be granted if the number of shares of Stock to be delivered in
connection with such Award exceeds the number of shares of Stock remaining
available under this Plan and not subject to Awards.  The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

(c)Availability of Shares Not Issued under Awards.  Shares of Stock subject to
an Award under this Plan (including any Outstanding Prior Award) that expires or
is canceled, forfeited, exchanged, settled in cash or otherwise terminated,
including (i) shares forfeited with respect to Restricted Stock, and (ii) the
number of shares withheld or surrendered to the Company in payment of any
exercise or purchase price of an Award or taxes relating to Awards, will again
be deemed reserved and available for issuance under this Plan.

8

 

--------------------------------------------------------------------------------

 

(d)Stock Offered.  The shares to be delivered under the Plan shall be made
available from (i) authorized but unissued shares of Stock, (ii) Stock held in
the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.

5.Eligibility; Per Person Award Limitations.  Awards may be granted under this
Plan only to Persons who are Eligible Persons at the time of grant thereof. In
each calendar year during any part of which this Plan is in effect, an Eligible
Person who is serving as a member of the Board and who is not an employee of the
Company may not be granted Awards having a value, determined, if applicable,
pursuant to Financial Accounting Standards Board Accounting Standards
Codification 718, on the date of grant in excess of $1,000,000 multiplied by the
number of full or partial calendar years in any performance period established
with respect to an Award, if applicable.  

6.Specific Terms of Awards.  

(a)General.  Awards may be granted on the terms and conditions set forth in this
Section 6.  Awards granted under this Plan may, in the discretion of the
Committee, be granted either alone, in addition to, or in tandem with any other
Award.  In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 8(a)), such
additional terms and conditions, not inconsistent with the provisions of this
Plan, as the Committee shall determine. The Committee may provide in an Award
Agreement terms and conditions that are more beneficial to a Participant than
are otherwise provided by the Plan if the Committee determines that such terms
and conditions (i) are not expressly prohibited by the Plan, (ii) will not
invalidate an exemption from section 16 of the Exchange Act with respect to the
grant, settlement or exercise of an Award, (iii) will not subject a Participant
to additional taxes under the Nonqualified Deferred Compensation Rules, (iv)
will not prevent the qualification of an Incentive Stock Option as such within
the meaning of section 422 of the Code, and (v) will neither violate nor require
stockholder approval under any applicable law or the standards or rules of the
securities exchange upon which the Stock is traded.  Further, notwithstanding
any provision of the Plan or an Award Agreement, a Participant can consent to
terms under or with respect to an Award or the Stock issuable pursuant to an
Award that are less beneficial to the Participant than the terms of the Plan or
an Award Agreement.

(b)Options.  The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Stock Options, to Eligible Persons on
the following terms and conditions:

(i)Exercise Price.  Each Award Agreement evidencing an Option shall state the
exercise price per share of Stock (the “Exercise Price”); provided, however,
that, except as provided in Section 6(j), the Exercise Price per share of Stock
subject to an Option shall not be less than the greater of (A) the par value per
share of the Stock or (B) 100% of the Fair Market Value per share of the Stock
as of the date of grant of the Option (or in the case of an ISO granted to an
individual who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or its parent or any Subsidiary,
110% of the Fair Market Value per share of the Stock on the date of grant).

9

 

--------------------------------------------------------------------------------

 

(ii)Time and Method of Exercise.  The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals pursuant
to Section 6(k) hereof and/or future service requirements), the methods by which
such Exercise Price may be paid or deemed to be paid, the form of such payment,
including without limitation, cash or cash equivalents, Stock (including
previously owned shares or through a cashless or broker-assisted exercise or
other reduction of the amount of shares otherwise issuable pursuant to the
Option), other Awards or awards granted under other plans of the Company or any
Subsidiary, other property, or any other legal consideration the Committee deems
appropriate (including notes or other contractual obligations of Participants to
make payment on a deferred basis), and the methods by or forms in which Stock
will be delivered or deemed to be delivered to Participants, including, but not
limited to, the delivery of Restricted Stock subject to Section 6(d).  In the
case of an exercise whereby the Exercise Price is paid with Stock, such Stock
shall be valued as of the date of exercise.  No Option may be exercisable for a
period of more than ten (10) years following the date of grant of the Option (or
in the case of an ISO granted to an individual who owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or its parent or any Subsidiary, for a period of no more than five (5)
years following the date of grant of the ISO).

(iii)ISOs.  The terms of any ISO granted under this Plan shall comply in all
respects with the provisions of section 422 of the Code.  ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or Subsidiary corporation of the Company.  Except as otherwise provided
in Section 8, no term of this Plan relating to ISOs (including any SAR in tandem
therewith) shall be interpreted, amended or altered, nor shall any discretion or
authority granted under this Plan be exercised, so as to disqualify either this
Plan or any ISO under section 422 of the Code, unless the Participant has first
requested the change that will result in such disqualification.  ISOs shall not
be granted more than ten years after the earlier of the adoption of this Plan or
the approval of this Plan by the Company’s stockholders. Notwithstanding the
foregoing, the Fair Market Value of shares of Stock subject to an ISO and the
aggregate Fair Market Value of shares of stock of any parent or subsidiary
corporation (within the meaning of sections 424(e) and (f) of the Code) subject
to any other ISO (within the meaning of section 422 of the Code) of the Company
or a parent or subsidiary corporation (within the meaning of sections 424(e) and
(f) of the Code) that first becomes purchasable by a Participant in any calendar
year may not (with respect to that Participant) exceed $100,000, or such other
amount as may be prescribed under section 422 of the Code or applicable
regulations or rulings from time to time.  As used in the previous sentence,
Fair Market Value shall be determined as of the date the ISOs are
granted.  Failure to comply with this provision shall not impair the
enforceability or exercisability of any Option, but shall cause the excess
amount of shares to be reclassified in accordance with the Code.  

(c)Stock Appreciation Rights.  The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:

(i)Right to Payment.  An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of

10

 

--------------------------------------------------------------------------------

 

one share of Stock on the date of exercise over (B) the grant price of the SAR
as determined by the Committee.

(ii)Grant Price. Each Award Agreement evidencing an SAR shall state the grant
price per share of Stock; provided, however, that the grant price per share of
Stock subject to an SAR shall not be less than the greater of (A) the par value
per share of the Stock or (B) 100% of the Fair Market Value per share of the
Stock as of the date of grant of the SAR.  

(iii)Time and Method of Exercise and Settlement. Except as otherwise provided
herein, the Committee shall determine, at the date of grant or thereafter, the
number of shares of Stock to which the SAR relates, the time or times at which
and the circumstances under which an SAR may be vested and/or exercised in whole
or in part (including based on achievement of performance goals pursuant to
Section 6(k) hereof and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable upon settlement, method by
or forms in which Stock (if any) will be delivered to Participants, and any
other terms and conditions of any SAR.  SARs may be either free-standing or in
tandem with other Awards.  No SAR may be exercisable for a period of more than
ten (10) years following the date of grant of the SAR.

(iv)Rights Related to Options.  An SAR granted in connection with an Option
shall entitle a Participant, upon exercise, to surrender that Option or any
portion thereof, to the extent unexercised, and to receive payment of an amount
determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised.  The
Option shall then cease to be exercisable to the extent surrendered.  SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.

(d)Restricted Stock.  The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:

(i)Grant and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals pursuant to Section 6(k) hereof and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter.  During the restricted period
applicable to the Restricted Stock, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant.

(ii)Dividends and Splits.  As a condition to the grant of an Award of Restricted
Stock, the Committee may allow a Participant to elect, or may require, that any
cash dividends paid on a share of Restricted Stock be automatically reinvested
in additional shares of

11

 

--------------------------------------------------------------------------------

 

Restricted Stock, applied to the purchase of additional Awards under this Plan
or deferred without interest to the date of vesting of the associated Award of
Restricted Stock; provided, that, to the extent applicable, any such election is
intended to comply with the Nonqualified Deferred Compensation Rules.  Unless
otherwise determined by the Committee and specified in the applicable Award
Agreement, Stock distributed in connection with a Stock split or Stock dividend,
and other property (other than cash) distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed.

(e)Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to Eligible Persons, subject to the following terms and conditions:

(i)Award and Restrictions.  Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.  

(ii)Settlement.  Settlement of Restricted Stock Units shall occur upon
expiration of the deferral period specified for such Restricted Stock Unit by
the Committee (or, if permitted by the Committee, as elected by the
Participant).  Restricted Stock Units shall be satisfied by the delivery of (A)
a number of shares of Stock equal to the number of RSUs vesting on such date, or
(B) cash in an amount equal to the Fair Market Value of the specified number of
shares of Stock covered by the vesting Restricted Stock Units, or a combination
thereof, as determined by the Committee at the date of grant or thereafter.

(f)Stock Awards.  The Committee is authorized to grant a Stock Award under the
Plan to any Eligible Person as a bonus, as additional compensation, or in lieu
of cash compensation the individual is otherwise entitled to receive, in such
amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate.

(g)Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to an Eligible Person, entitling the Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock,
or other periodic payments.  Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award (other than an Award of
Restricted Stock or a Stock Award).  The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or at a later specified
date, and if distributed at a later date may be deemed to have been reinvested
in additional Stock, Awards, or other investment vehicles or accrued in a
bookkeeping account without interest, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.  With
respect to Dividend Equivalents granted in connection with another Award, absent
a contrary provision in the Award Agreement, such Dividend Equivalents shall be
subject to the same restrictions and risk of forfeiture as the Award with
respect to which the dividends accrue and shall not be paid unless and until
such Award has vested.  Notwithstanding the foregoing, Dividend Equivalents
shall only be

12

 

--------------------------------------------------------------------------------

 

paid in a manner that is either exempt from or in compliance with the
Nonqualified Deferred Compensation Rules.

(h)Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Subsidiaries
of the Company.  The Committee shall determine the terms and conditions of such
Other Stock-Based Awards.  Stock delivered pursuant to an Other-Stock Based
Award in the nature of a purchase right granted under this Section 6(h) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Stock, other Awards, or
other property, as the Committee shall determine.  

(i)Cash Awards.  The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of or supplement to, or in lieu of, any
other Award under this Plan to Eligible Persons in such amounts and subject to
such other terms (including the achievement of performance goals pursuant to
Section 6(k) hereof and/or future service requirements) as the Committee in its
discretion determines to be appropriate.

(j)Substitute Awards; No Repricing.  Awards may be granted in substitution or
exchange for any other Award granted under the Plan or under another plan of the
Company or any other right of an Eligible Person to receive payment from the
Company.  Awards may be also be granted under the Plan in substitution for
similar awards held by individuals who become Eligible Persons as a result of a
merger, consolidation or acquisition of another entity or the assets of another
entity by or with the Company or an Affiliate of the Company.  Such Substitute
Awards referred to in the immediately preceding sentence that are Options or
Stock Appreciation Rights may have an exercise price that is less than the Fair
Market Value of a share of Stock on the date of the substitution if such
substitution complies with the Nonqualified Deferred Compensation Rules and
other applicable laws and exchange rules.  Except as provided in this Section
6(j) or in Section 8 hereof, the terms of outstanding Awards may not be amended
to reduce the Exercise Price or grant price of outstanding Options or SARs or to
cancel outstanding Options and SARs in exchange for cash, other Awards or
Options or SARs with an Exercise Price or grant price that is less than the
Exercise Price or grant price of the original Options or SARs without the
approval of the stockholders of the Company.

(k)Performance Awards. The Committee is authorized to designate any of the
Awards granted under the foregoing provisions of this Section 6 as Performance
Awards.  The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions applicable to a Performance Award, and may exercise its discretion to
reduce or increase the amounts payable under any Performance Award.  Performance
conditions may differ for Performance Awards granted to any one

13

 

--------------------------------------------------------------------------------

 

Participant or to different Participants.  The performance period applicable to
any Performance Award shall be set by the Committee in its discretion but shall
not exceed ten years.

7.Certain Provisions Applicable to Awards.  

(a)Limit on Transfer of Awards.

(i)Except as provided in Section 7(a)(iii) and (iv) below, each Option and SAR
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the Person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution. Notwithstanding the foregoing, an ISO shall not be
transferable other than by will or the laws of descent and distribution.

(ii)Except as provided in Section 7(a)(iii) and (iv) below, no Award other than
a Stock Award, and no right under any such Award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate.

(iii)To the extent specifically provided by the Committee, an Award may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.

(iv)An Award may be transferred pursuant to a domestic relations order entered
or approved by a court of competent jurisdiction upon delivery to the Company of
a written request for such transfer and a certified copy of such order.

(b)Form and Timing of Payment under Awards; Deferrals.  Subject to the terms of
this Plan and any applicable Award Agreement, payments to be made by the Company
or any of its Subsidiaries upon the exercise or settlement of an Award may be
made in such forms as the Committee shall determine in its discretion, including
without limitation cash, Stock, other Awards or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis (which
may be required by the Committee or permitted at the election of the Participant
on terms and conditions established by the Committee); provided, however, that
any such deferred or installment payments will be set forth in the Award
Agreement and/or otherwise made in a manner that will not result in additional
taxes under the Nonqualified Deferred Compensation Rules.  Payments may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents or other amounts in respect of installment or deferred
payments denominated in Stock.  This Plan shall not constitute an “employee
benefit plan” for purposes of section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.

(c)Evidencing Stock. The Stock or other securities of the Company delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including, but not limited to, in the form of
a certificate issued in the name of

14

 

--------------------------------------------------------------------------------

 

the Participant or by book entry, electronic or otherwise and shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such Stock
or other securities are then listed, and any applicable federal, state or other
laws, and the Committee may cause a legend or legends to be inscribed on any
such certificates to make appropriate reference to such restrictions.  If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, related to the Restricted Stock

(d)Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine, but shall not be granted
for less than the minimum lawful consideration.

(e)Additional Agreements.  Each Eligible Person to whom an Award is granted
under this Plan may be required to agree in writing, as a condition to the grant
of such Award or otherwise, to subject an Award that is exercised or settled
following such Eligible Person’s termination of employment or service to a
general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the
Committee.  

(f)Termination of Service.  Except as provided herein, the treatment of an Award
upon a termination of employment or any other service relationship by and
between a Participant and the Company or any Affiliate shall be specified in the
applicable Award Agreement.

8.Amendment; Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.  

(a)Amendments to the Plan and Awards.  The Board may amend, alter, suspend,
discontinue or terminate this Plan or the Committee’s authority to grant Awards
under this Plan without the consent of stockholders or Participants, except that
any amendment or alteration to this Plan, including any increase in any share
limitation, shall be subject to the approval of the Company’s stockholders not
later than the annual meeting next following such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to this Plan to stockholders for
approval; provided, that, without the consent of an affected Participant, no
such Board action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award.  The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue
or terminate any Award theretofore granted and any Award Agreement relating
thereto, except as otherwise provided in this Plan; provided, however, that,
without the consent of an affected Participant, no such Committee action may
materially and adversely affect the rights of such Participant under such
Award.  For purposes of

15

 

--------------------------------------------------------------------------------

 

clarity, any adjustments made to Awards pursuant to Section 8(b) through 8(g)
will be deemed not to materially and adversely affect the rights of any
Participant under any previously granted and outstanding Award and therefore may
be made without the consent of affected Participants.  

(b)Existence of Plans and Awards.  The existence of this Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Company,
the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.  In no event will any action taken by the
Committee pursuant to this Section 8 result in the creation of deferred
compensation within the meaning of the Nonqualified Deferred Compensation Rules.

(c)Subdivision or Consolidation of Shares.  The terms of an Award and the share
limitations under the Plan shall be subject to adjustment by the Committee from
time to time, in accordance with the following provisions:

(i)If at any time, or from time to time, the Company shall subdivide as a whole
(by reclassification, by a Stock split, by the issuance of a distribution on
Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock or in the event the Company
distributes an extraordinary cash dividend, then, as appropriate (A) the maximum
number of shares of Stock available for the Plan or in connection with Awards as
provided in Section 4 (including the annual increase in such share limit) and
Section 5 shall be increased proportionately, and the kind of shares or other
securities available for the Plan shall be appropriately adjusted, (B) the
number of shares of Stock (or other kind of shares or securities) that may be
acquired under any then outstanding Award shall be increased proportionately,
and (C) the price (including the Exercise Price or grant price) for each share
of Stock (or other kind of shares or securities) subject to then outstanding
Awards shall be reduced proportionately, without changing the aggregate purchase
price or value as to which outstanding Awards remain exercisable or subject to
restrictions.

(ii)If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then,
as appropriate (A) the maximum number of shares of Stock available for the Plan
or in connection with Awards as provided in Section 4 (including the annual
increase in such share limit) and Section 5 shall be decreased proportionately,
and the kind of shares or other securities available for the Plan shall be
appropriately adjusted, (B) the number of shares of Stock (or other kind of
shares or securities) that may be acquired under any then outstanding Award
shall be decreased proportionately, and (C) the price (including the exercise
price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Awards shall be increased proportionately, without changing
the aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

16

 

--------------------------------------------------------------------------------

 

(iii)Whenever the number of shares of Stock subject to outstanding Awards and
the price for each share of Stock subject to outstanding Awards are required to
be adjusted as provided in this Section 8(c), the Committee shall promptly
prepare a notice setting forth, in reasonable detail, the event requiring
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the change in price and the number of shares of Stock, other
securities, cash, or property purchasable subject to each Award after giving
effect to the adjustments.  The Committee shall promptly provide each affected
Participant with such notice.

(d)Recapitalization.  If the Company recapitalizes, reclassifies its capital
stock, or otherwise changes its capital structure (a “recapitalization”) without
the occurrence of a Change in Control, the number and class of shares of Stock
covered by an Award theretofore granted shall be adjusted so that such Award
shall thereafter cover the number and class of shares of Stock and securities to
which the holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the holder had
been the holder of record of the number of shares of Stock then covered by such
Award and the share limitations provided in Sections 4 and 5 shall be adjusted
in a manner consistent with the recapitalization.

(e)Additional Issuances.  Except as expressly provided herein, the issuance by
the Company of shares of stock of any class or securities convertible into
shares of stock of any class, for cash, property, labor or services, upon direct
sale, upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to Awards theretofore granted or the purchase
price per share of Stock, if applicable.

(f)Change in Control and Other Events.  Notwithstanding any other provisions of
the Plan or an Award Agreement to the contrary, upon a Change in Control or
changes in the outstanding Stock by reason of a recapitalization,
reorganization, merger, consolidation, combination, exchange or other relevant
change in capitalization occurring after the date of the grant of any Award and
not otherwise provided for by this Section 8, the Committee, acting in its sole
discretion without the consent or approval of any holder, may effect one or more
of the following alternatives, which may vary among individual holders and which
may vary among Options, SARs or other Awards held by any individual holder: (i)
remove any applicable forfeiture restrictions on any Award; (ii) accelerate the
time of exercisability of an Award so that such Award may be exercised in full
or in part for a limited period of time on or before a date specified by the
Committee, before or after such Change in Control, after which specified date
all unexercised Awards and all rights of holders thereunder shall terminate;
(iii) provide for a cash payment with respect to outstanding Awards by requiring
the mandatory surrender to the Company by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then vested or exercisable pursuant to the Plan) as of a date, before or after
such Change in Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Awards (with respect to all shares subject to such
Awards) and pay to each holder an amount of cash (or other consideration
including securities or other property) per Award (other than a Dividend
Equivalent or Cash Award) equal to the Change in Control Price (as defined
below), less the Exercise Price with respect to an Option and less the grant
price with respect to a

17

 

--------------------------------------------------------------------------------

 

SAR, as applicable to such Awards; provided, however, that to the extent the
exercise price of an Option or an SAR exceeds the Change in Control Price, such
award may be canceled for no consideration; or (iv) make such other adjustments
to Awards then outstanding as the Committee deems appropriate to reflect such
Change in Control, provided, that such adjustment may not materially and
adversely affect the rights of a Participant, as determined in the sole
discretion of the Committee, without the consent of such Participant (including,
but not limited to, (x) the substitution, assumption, or continuation of Awards
by the successor company or a parent or subsidiary thereof for new awards, and
(y) the adjustment as to the number and price of shares of Stock or other
consideration subject to such Awards); provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to Awards then
outstanding.

(g)Change in Control Price.  The “Change in Control Price” shall equal the
amount determined in the following clause (i), (ii), (iii), (iv) or (v),
whichever is applicable, as follows:  (i) the price per share offered to holders
of Stock in any merger or consolidation, (ii) the per share Fair Market Value of
the Stock immediately before the Change in Control without regard to assets sold
in the Change in Control and assuming the Company has received the consideration
paid for the assets in the case of a sale of the assets, (iii) the amount
distributed per share of Stock in a dissolution transaction, (iv) the price per
share offered to holders of Stock in any tender offer or exchange offer whereby
a Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 8(g), the Fair Market Value per share of the Stock that may
otherwise be obtained with respect to such Awards or to which such Awards track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Awards.  In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Section 8(g) or in Section 8(f) consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash and such determination
shall be binding on all affected Participants to the extent applicable to Awards
held by such Participants.

9.General Provisions.  

(a)Tax Withholding.  The Company and any of its Subsidiaries are authorized to
withhold from any Award granted, or any payment relating to an Award under this
Plan, including from a distribution of Stock, amounts of withholding and other
taxes due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company, its Subsidiaries and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award.  The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including, without
limitation, the delivery of cash or cash equivalents, Stock (including
previously owned shares, net settlement, a broker-assisted sale, or other
cashless withholding or reduction of the amount of shares otherwise issuable or
delivered pursuant to the Award), other property, or any other legal
consideration the Committee deems appropriate.  Any determination made by the
Committee to allow a Participant who is subject to Rule 16b-3 to pay taxes with
shares of Stock through net settlement or previously owned shares shall be
approved by a committee made up of two or more Qualified Members or the full
Board. If such tax obligations are satisfied through the withholding of shares
of Stock that are otherwise

18

 

--------------------------------------------------------------------------------

 

issuable to the Participant pursuant to an Award (or through the surrender of
shares of Stock by the Participant to the Company), the maximum number of shares
of Stock that may be so withheld (or surrendered) shall be the number of shares
of Stock that have an aggregate Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such tax liabilities determined
based on the greatest withholding rates for federal, state, foreign and/or local
tax purposes, including payroll taxes, that may be utilized without creating
adverse accounting treatment with respect to such Award, as determined by the
Committee.

(b)Limitation on Rights Conferred under Plan.  Neither this Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Subsidiaries, (ii) interfering in
any way with the right of the Company or any of its Subsidiaries to terminate
any Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under this Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

(c)Governing Law; Submission to Jurisdiction.  All questions arising with
respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware, without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law.  The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable federal and state laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock. With respect to any
claim or dispute related to or arising under this Plan, the Company and the
Participants consent to the exclusive jurisdiction, forum and venue of the state
and federal courts located in Dallas County, Texas.

(d)Severability and Reformation.  If any provision of the Plan or any Award is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of this Plan or any Award Agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to section 16(b) of the Exchange Act) or section 422 of the Code (with
respect to Incentive Stock Options), then those conflicting terms or provisions
shall be deemed inoperative to the extent they so conflict with the requirements
of Rule 16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3) or
section 422 of the Code, in each case, only to the extent such sections of the
Code are applicable.  With respect to Incentive Stock Options, if this Plan does
not contain any provision required to be included herein under section 422 of
the Code, that provision shall be deemed to be incorporated herein with the same
force and effect as if that

19

 

--------------------------------------------------------------------------------

 

provision had been set out at length herein; provided, further, that, to the
extent any Option that is intended to qualify as an Incentive Stock Option
cannot so qualify, that Option (to that extent) shall be deemed a Nonstatutory
Stock Option for all purposes of the Plan.

(e)Unfunded Status of Awards; No Trust or Fund Created.  This Plan is intended
to constitute an “unfunded” plan for certain incentive awards. Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or such Affiliate.

(f)Nonexclusivity of this Plan.  Neither the adoption of this Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem
desirable.  Nothing contained in this Plan shall be construed to prevent the
Company or any of its Subsidiaries from taking any corporate action which is
deemed by the Company or such Subsidiary to be appropriate or in its best
interest, whether or not such action would have an adverse effect on this Plan
or any Award made under this Plan. No employee, beneficiary or other Person
shall have any claim against the Company or any of its Subsidiaries as a result
of any such action.

(g)Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be canceled, terminated,
or otherwise eliminated with or without consideration.

(h)Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(i)Facility of Payment.  Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.

(j)Gender and Number.  Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(k)Conditions to Delivery of Stock.  Nothing herein or in any Award Agreement
shall require the Company to issue any shares with respect to any Award if that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect.  In

20

 

--------------------------------------------------------------------------------

 

addition, each Participant who receives an Award under this Plan shall not sell
or otherwise dispose of Stock that is acquired upon grant or vesting of an Award
in any manner that would constitute a violation of any applicable federal or
state securities laws, the Plan or the rules, regulations or other requirements
of the Securities and Exchange Commission or any stock exchange upon which the
Stock is then listed.  At the time of any exercise of an Option or Stock
Appreciation Right, or at the time of any grant of any other Award the Company
may, as a condition precedent to the exercise of such Option or Stock
Appreciation Right or settlement of any other Award, require from the
Participant (or in the event of his or her death, his or her legal
representatives, heirs, legatees, or distributees) such written representations,
if any, concerning the holder’s intentions with regard to the retention or
disposition of the shares of Stock being acquired pursuant to the Award and such
written covenants and agreements, if any, as to the manner of disposal of such
shares as, in the opinion of counsel to the Company, may be necessary to ensure
that any disposition by that holder (or in the event of the holder’s death, his
or her legal representatives, heirs, legatees, or distributees) will not involve
a violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable state or federal statute or regulation, or any
rule of any applicable securities exchange or securities association, as then in
effect.  Stock or other securities shall not be delivered pursuant to any Award
until payment in full of any amount required to be paid pursuant to the Plan or
the applicable Award Agreement (including, without limitation, any Exercise
Price, grant price, or tax withholding) is received by the Company.

(l)Section 409A of the Code.  It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(l) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such.  In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Employee on account of non-compliance with the Nonqualified Deferred
Compensation Rules.  Notwithstanding any provision in this Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date.  Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date.  The applicable provisions of the Nonqualified Deferred Compensation Rules
are hereby incorporated by reference and shall control over any Plan or Award
Agreement provision in conflict therewith.  

(m)Clawback.  This Plan is subject to any written clawback policies that the
Company, with the approval of the Board, may adopt.  Any such policy may subject
a Participant’s Awards and amounts paid or realized with respect to Awards under
this Plan to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur,

21

 

--------------------------------------------------------------------------------

 

including but not limited to an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission and that the
Company determines should apply to this Plan.

(n)Amendment and Restatement.  As of the Effective Date, this amendment and
restatement of the Plan supersedes and replaces in all respects the Amended and
Restated Reata Pharmaceuticals, Inc. Long Term Incentive Plan, as in effect
immediately prior to the Effective Date.

(o)Plan Effective Date and Term.  This Plan, as amended and restated, was
adopted by the Board on the Effective Date, to be effective on the Effective
Date.  No Awards may be granted under this Plan on and after the tenth
anniversary of the Effective Date. However, any Award granted prior to such
termination, and the authority of the Board or Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award in accordance with the terms of this Plan,
shall extend beyond such termination date until the final disposition of such
Award.

22

 